United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 28, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-30011
                         Summary Calendar



LEROY COLE,

                                         Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         USDC No. 01-CV-32
                       --------------------

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Leroy Cole appeals the district court’s judgment that

affirmed the Commissioner of Social Security’s final decision

denying his application for disability insurance benefits.

The motion to attach an appendix to the reply brief is GRANTED.

     We review the denial of disability insurance benefits to

determine whether the Commissioner applied the proper legal

standards and whether the Commissioner’s decision is supported


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30011
                                  -2-

by substantial evidence on the record as a whole.     Anthony

v. Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).     Substantial

evidence is more than a scintilla, but less than a preponderance.

It is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion    Villa v. Sullivan, 895 F.2d

1019, 1021-22 (5th Cir. 1990).    We do not reweigh the evidence

or try the issues de novo.    Id. at 1022.

     Cole first contends that the administrative law judge

(“ALJ”) did not evaluate the severity of his IQ impairment,

did not include the IQ impairment in the decision, and did

not consider the IQ impairment in conjunction with his other

impairments.   Cole states that he “could have possessed a per se

disabling impairment.”

     The record shows that the ALJ used the proper standard to

determine whether Cole’s alleged impairments were of a severity

to impose significant restrictions on Cole’s ability to perform

basic work activities.   See 20 C.F.R. § 404.1520(c); Leidler

v. Sullivan, 885 F.2d 291, 292 (5th Cir. 1989).     The ALJ

considered Cole’s intellectual ability in conjunction with his

other impairments and rejected, in light of Cole’s work history,

the IQ score as indicative of mental retardation.     See Johnson

v. Bowen, 864 F.2d 340, 347-48 (5th Cir. 1988).     Cole did not

demonstrate that he met a listed impairment.    See 20 C.F.R. 404,

Subpt. P, App. 1, § 12.05.    Substantial record evidence supports

the ALJ’s decision.   Villa, 895 F.2d at 1021-22.
                           No. 02-30011
                                -3-

     Cole next contends that the ALJ erroneously relied on VE

testimony based on a defective hypothetical in determining that

he could perform other work existing in the national economy.

In the alternative, Cole asserts that the ALJ erroneously relied

solely on the medical vocational guidelines (“Guidelines”).

     The ALJ’s decision does not demonstrate reliance on

vocational expert testimony.   The ALJ may rely exclusively on the

Guidelines in determining whether there is other work available

that the claimant can perform when the claimant suffers only from

exertional impairments or his non-exertional impairments do not

significantly affect his residual functional capacity.      Selders

v. Sullivan, 914 F.2d 614, 618 (5th Cir. 1990).      Sufficient

evidence in the record supports the ALJ’s decision that Cole’s

non-exertional impairments of low verbal IQ and assertions of

illiteracy did not have a significant effect on his residual

functional capacity.   Villa, 895 F.2d at 1021-22.     Because Cole’s

exertional impairments and his IQ and literacy non-exertional

impairments were determined not to significantly affect his

residual functional capacity, the ALJ did not err by relying

exclusively on the Guidelines.   See Selders, 914 F.2d at 618.

     Finally, Cole contends that his case must be remanded

under Watson v. Barnhart, 288 F.3d 212 (5th cir. 2002), for a

determination whether he is capable not only of obtaining

employment but also of maintaining employment.    We have rejected

the notion that the ALJ must, in every case, make a determination
                           No. 02-30011
                                -4-

on the claimant’s ability to maintain employment.      Frank

v. Barnhart, ___ F.3d ___, 2003 WL 1534379 (5th Cir. Mar. 25,

2003). Cole has not established the factual predicate required

by Watson to necessitate a separate finding on his ability to

maintain employment.   Frank, 2003 WL 1534379 at *1.

     AFFIRMED; MOTION GRANTED.